DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
2/24/2021. IDS filed 11/13/2020 has been considered. In Applicant’s amendment, claims 1-3 and 10-20 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 are withdrawn. Rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 8-11 that the claims are not directed to a judicial exception but are instead directed to a process for managing product lifecycles that uses specific computing components and technical operations. Examiner acknowledges this response and respectfully submits the claims are directed to the judicial exception of an abstract idea identified as “certain methods of organizing human activity – managing personal behavior of relationships or interactions between people [see 2019 PEG at 52; MPEP § 2106.04(a)(2)(II)(C)]. By preamble, the claims recite a method for “managing product lifecycles” (Claim 1, with like material elements recited in claims 10 and 19) comprising steps of identifying … components of an industrial system that have product lifecycles; determining … product lifecycle information for the components; processing the product lifecycle information for the components to identify at least one discontinued component of the components, and communicating … to determine a spare component inventory of the discontinued component; determining … a risk level of the discontinued component based on the spare component inventory of the discontinued component compared with a threshold number of available replacements of the discontinued component; aggregating … the product lifecycle information for the components along with the risk level of the discontinued component to generate an overview of the product lifecycle information and an indication of the risk level of the discontinued component; Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Applicant argues on p. 11-13 that the present claims are analogous to the subject matter found eligible in DDR and in Example 21 of the July 2015 update to the 2014 IEG because the present claims allegedly recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and are rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. Examiner respectfully disagrees. Applicant’s claimed method of presenting an overview of product lifecycles for components in an industrial environment can be performed entirely without the use of any computing component. Each step of the independent claims is directed to gathering or analyzing information with respect to component’s lifecycle information to generate and present an overview of the performed gathering and analysis. The claimed computing components are merely invoked as tools to perform the abstract idea.
Applicant argues on p. 13-14 that the claims recite significantly more. Examiner respectfully disagrees. As explained in response (b.) above, Applicant’s claimed method of presenting an overview of product lifecycles for components in an industrial environment can be performed entirely without the 
Applicant's prior art arguments and amendments have been fully considered and they are persuasive to overcome the rejection. Further detail is provided below under the Prior Art Considerations section.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, apparatus and computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a process (reciting a “method”). Claims 10-18 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 19-20 are directed toward the statutory category of an article of manufacturer (reciting a “computer-readable storage media”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10 and 19 are directed to an abstract idea by reciting identifying … components of an industrial system that have product lifecycles; determining … product lifecycle information for the components; processing the product lifecycle information for the components to identify at least one discontinued component of the components, and communicating … to determine a spare component inventory of the discontinued component; determining … a risk level of the discontinued component based on the spare component inventory of the discontinued component compared with a threshold number of available replacements of the discontinued component; aggregating … the product lifecycle information for the components along with the risk level of the discontinued component to generate an overview of the product lifecycle information and an indication of the risk level of the discontinued component; and presenting … the overview of the product lifecycle information and the indication of the risk level of the 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor, lifecycle management system, inventory system and computer readable storage media) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-9, 11-18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	
Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed presentation and management of product lifecycles to include “determining, by the lifecycle management system, a risk level of the discontinued component based on the spare component inventory of the discontinued component compared with a threshold number of available replacements of the discontinued component aggregating, by the lifecycle management system, the product lifecycle information for the components along with the risk level of the discontinued component to generate an overview of the product lifecycle information and an indication of the risk level of the discontinued component.” In particular, the cited Miller reference discloses a product lifecycle management system that determines and processes product lifecycle information for components including the identification of at least one discontinued component and determining a spare component inventory of the discontinued component (Miller fig. 5 noting the Asset Inventory Manager mapped to the inventory system; [0018] “Each device is somewhere along its industrial lifecycle from "active" to "active mature" to "discontinued" to "end of life."” Noting the device identified as discontinued; [0020] “The user may be presented with the identity of replacement devices for industrial devices that are "discontinued" or "end of life" within their industrial automation environment.” Noting the replacement device identified for the discontinued device). The cited Suh discloses identifying a manufacturer of a component and requesting lifecycle 
Therefore, none of the cited references individually or in combination disclose presentation and management of product lifecycles to include “determining, by the lifecycle management system, a risk level of the discontinued component based on the spare component inventory of the discontinued component compared with a threshold number of available replacements of the discontinued component aggregating, by the lifecycle management system, the product lifecycle information for the components along with the risk level of the discontinued component to generate an overview of the product lifecycle information and an indication of the risk level of the discontinued component.”
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helms et al, US Publication No. 20130151308 A1; Su et al, Forecast of spare parts inventory risk level based on support vector machine, 2010.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624